                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

MATHEW WOODLEY TRIBAL TRUST                       CIVIL ACTION NO. 19-cv-1278
DECENDANTS

VERSUS                                            CHIEF JUDGE HICKS

MARY R. GALLASPY CHARITABLE TRUST MAGISTRATE JUDGE HORNSBY
NO. 1, ET AL


                                   JUDGMENT

      For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, including the written

objections filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

      It is ordered that Plaintiff’s complaint is DISMISSED for lack of subject-matter

jurisdiction and pursuant to 28 U.S.C. § 1915(e)(2).

      THUS DONE AND SIGNED at Shreveport, Louisiana, this the 11th day of

February, 2020.

                                              _________________________________
                                                    S. MAURICE HICKS, JR.
                                               UNITED STATES DISTRICT JUDGE
